COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Michael Oduro Kwarteng v. The State of Texas

Appellate case numbers:     01-13-00908-CR; 01-13-00909-CR

Trial court case number:    1365142, 1369903

Trial court:                182nd District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made.
      Finally, appellant’s request for an extension of 30 days from the granting of his
motion to file a response to counsel’s Anders brief is granted. Appellant’s response to his
appointed counsel’s brief shall be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                     Acting individually      Acting for the Court

Date: February 19, 2015